Appeal from an order of the Supreme Court which dismissed a writ of habeas corpus. Relator contends that he was illegally transferred from Clinton Prison to Dannemora State Hospital, and that he was inadequately represented by assigned counsel during his trial. The transfer to Dannemora State Hospital is authorized by section 383 of the Correction Law. Once a valid commitment has been made the place of detention is an administrative matter not reviewable by habeas corpus. (People ex rel. Sacconanno v. Shaw, 4 A D 2d 817.) Likewise, relator’s contention that he was not adequately represented by assigned counsel at his trial is not subject to review by habeas corpus. Order unanimously affirmed, without costs.